OPINION OF THE COURT
FRED MORENO, Circuit Judge.

ORDER GRANTING MOTION TO SUPPRESS EVIDENCE

The defendant Anton Andrews pursuant to Rule 3.190, Florida Rules of Criminal Procedure, moved to suppress the evidence alleging an unlawful seizure. The Court grants the Motion.
*129On September 2, 1989, Officer Michael Gallagher of the Metro Dade Police Department observed Anton Andrews driving a blue Monte Carlo in a lawful manner on 183rd Street. They observed Mr. Andrews drive the vehicle into a 24-hour Mobil gas station. Anton Andrews then parked the vehicle and walked around to the service window to purchase a soda. The officers noted that the vehicle matched the general description of a BOLO which had gone out sometime earlier in the evening regarding a shooting. However, the only thing that Officer Gallagher remembered that matched the BOLO was that it was a blue General Motors vehicle that was involved. There was no information regarding the individual involved in the shooting, nor was there any information which led the officer to believe that Mr. Andrews was involved in the shooting in any way. (The defendant was not charged, or involved in any way with any shooting.) After the defendant purchased a soda, he began to walk away from the gas station. Thereupon, the officers drove up in their marked patrol vehicle, exited their vehicle armed and wearing police uniforms and directed Mr. Andrews to stop. There is no dispute that the defendant was not free to leave at that time and would have been detained if he had stated an intention to leave. Incriminating evidence was subsequently obtained.
The Court has no choice but to grant the Motion to Suppress in accordance with Ross v State, 419 So.2d 1170 (2d DCA 1982); Williams v State, 454 So.2d 737 (2d DCA 1984); Strong v State, 495 So.2d 191 (2d DCA 1980); and Watts v State, 468 So.2d 256 (2d DCA 1985.
DONE and ORDERED this 15th day of March, 1990.